Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-25-2008

Magoni-Detwiler v. Bloomingdale
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3712




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Magoni-Detwiler v. Bloomingdale" (2008). 2008 Decisions. Paper 489.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/489


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL


               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT

                            _____________

                             No. 07-3712
                            _____________

                   JENNIFER MAGONI-DETWILER,

                                    Appellant


                                    v.

    RICHARD W. BLOOMINGDALE, CHAIR PERSON UNEMPLOYMENT
   COMPENSATION BOARD OF REVIEW; EILEEN B. MELVIN, MEMBER
  UNEMPLOYMENT COMPENSATION BOARD OF REVIEW; LARRY DUNN,
MEMBER UNEMPLOYMENT COMPENSATION BOARD OF REVIEW; WILLIAM
HAWKINS, MEMBER UNEMPLOYMENT COMPENSATION BOARD OF REVIEW;
 EDWARD P. RAWLINGS, CLAIMS ADMINISTRATOR; STEPHEN SCHMERIN,
     SECRETARY OF LABOR AND INDUSTRY COMMONWEALTH OF
                        PENNSYLVANIA

             On Appeal from the United States District Court
                for the Eastern District of Pennsylvania
                            (06-cv-0490406)
                   (Honorable Eduardo C. Robreno)

             Submitted Pursuant to Third Circuit LAR 34.1(a)
                           September 8, 2008

                       Before: Scirica, McKee and
                         Smith, Circuit Judges

                      (Filed: September 25, 2008 )


                                   1
                               OPINION OF THE COURT


McKee, Circuit Judge

       Jennifer Magoni-Detwiler appeals the dismissal of her amended complaint in the

suit she brought against numerous defendants after she was denied unemployment

compensation. For the reasons that follow, we will affirm.

              In his thoughtful and well reasoned Memorandum, Judge Robreno

thoroughly explained why this complaint could not survive the defendants’ motion to

dismiss. Since nothing need be added to the district court’s careful analysis, we will

affirm substantially for the reasons set forth in that Memorandum.




                                             2